        Case 1:19-cv-00221-SM Document 20 Filed 11/23/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


David M. Martinko

      v.                                       Case No. 19-cv-221-SM

NH State Prison for Men, Warden


                                   ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated November 9, 2020.        I also approved the

Endorsed Report and Recommendations by Magistrate Judge Andrea

K. Johnstone dated November 17, 2020 and November 20, 2020.

Additionally, finding that the petitioner has failed to make

substantial showing of the denial of a constitutional right, the

court declines to issue a certificate of appealability.           See 28

U.S.C. § 2253(c)(2); Rule 11, Rules Governing Habeas Corpus Cases

Under Section 2254; First Cir. LR 22.0. The clerk of court shall

enter judgment and close the case.

      So Ordered.


                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

Date: November 23, 2020

cc:   David M. Martinko, pro se
      Weston Robert Safer, Esq.
